Citation Nr: 0109139	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial increased evaluation for gastric 
ulcers currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to March 
1990 and from January to August 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

Although the veteran initially requested a personal hearing 
in her notice of disagreement, received in January 1999, she 
subsequently indicated that she did not wish to have a 
hearing in VA Form 9's received in August 1999 and June 2000.

The veteran's representative has addressed the issue of 
entitlement to an initial compensable evaluation for 
residuals of laprascopic surgery.  A rating action in April 
1998 granted service connection several disabilities, 
including for residuals of laparoscopic surgery was granted 
by rating action in April 1998.  In the notice of 
disagreement received in January 1999, the veteran was very 
specific in stating the issues she was appealing.  The notice 
of disagreement did not include disagreement with the rating 
for residuals of laparoscopic surgery.  The RO issued a 
statement of the case that included discussion of that issue.  
However, the substantive appeal submitted by the veteran in 
August 1999 was silent as to that issue.  Hence, it is 
concluded that the veteran did not wish to appeal that issue. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's gastric ulcers are manifested primarily by 
recurring episodes of severe symptoms no more than two or 
three times a year and otherwise she has no more than 
continuous moderate manifestations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for gastric ulcers are not met.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.21, 4.31, 4.114, Diagnostic Code 7304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service-connected gastric 
ulcers are more severe than the current evaluation reflects.  
In support of her contentions, she has submitted treatment 
record indicating treatment for associated anemia.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was advised of 
the evidence necessary to substantiate her claim in June 
1998, as well as in a statement of the case issued in June 
1999 and a February 2000 supplemental statement of the case.  
The Board also notes that the physician who conducted her 
September 1999, VA gastrointestinal compensation examination, 
advised the veteran to submitted additional treatment 
records.  She later submitted treatment records regarding her 
gastric ulcers from P. Turowski, M.D., and Wadsworth Rittman 
Hospital.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

Service medical records dated in April 1991 reveal that the 
veteran was initially seen in April 1991 for unexplained 
weight loss.  Ongoing evaluations and follow-up included a 
May 1991 EGD which showed multiple linear ulceration in the 
midbody of the stomach on the lesser curvature; and a June 
1991 upper gastrointestinal (UGI) series study which 
indicated gastric ulcerations.

During a November 1997 VA gastroenterology (GI) examination, 
the veteran related that she was treated for gastric ulcers 
in August 1991 with Carafate and Tagamet.  She complained of 
periodic symptoms since that time specifically epigastric 
pain that was worse after eating.  She denied any history of 
vomiting, hematemesis, melena or ulcer bleeding.  Three to 
four months prior to the examination, she was treated with 
Prilosec, but denied any current medications.  At the time of 
the examination she was asymptomatic.  The examination 
revealed that the veteran was nine pounds lighter than her 
weight the previous year.  There were no signs of anemia such 
as pallor of the conjunctivae.  Her abdomen was soft and 
supple.  There was no hepatosplenomegaly or tenderness 
elicited.  Her bowel sounds were active.  The examiner did 
not do any further testing because the veteran was 
asymptomatic.  The diagnosis was a history of gastric ulcer 
and it was noted that the veteran was asymptomatic at that 
time.

A rating action in April 1998 awarded the veteran service 
connection for gastric ulcers.  A noncompensable (0 percent) 
rating was assigned.

VA treatment records, dating from January to November 1998, 
indicate that the veteran complained of an episode of having 
had questionable coffee ground stools in January 1998.  Her 
abdomen was normal at the time and the assessment was peptic 
ulcer disease.  In an April 1998 progress note, she reported 
that her stomach was better.

In December 1998, at the Wadsworth Rittman Hospital, the 
veteran underwent an esophagogastroduodenoscopy with biopsy.  
The postoperative diagnosis was gastric antral posterior wall 
ulcer.  Prevacid was prescribed.  A December 1998 pathology 
report included a diagnosis of ulcer with associated acute 
and chronic inflammation, necrosis and granulation tissue.  A 
February 1999 esophagogastroduodenoscopy revealed that the 
gastric ulcer was 90 percent healed with only small erosions.  
The subsequent pathology report gave a final diagnosis of 
mild chronic gastritis.

In a June 1999 letter, Kenelm F. McCormick, M.D., states that 
the veteran was first seen in his office in October 1998 with 
complaints of abdominal pain radiating into her right 
shoulder.  A December 1998 endoscopy of the upper GI tract 
disclosed evidence of a gastric ulcer.  A February 1999 
repeat endoscopy showed minimal persistence of the gastric 
ulcer and the veteran continued to have appropriate follow-up 
with gastroenterology and was asymptomatic at the time the 
letter was written.

A September 1999 VA GI examination report shows that the 
veteran's claims file had been reviewed.  She complained of 
bloating, heartburn and hunger pain and was treated with 
Prevacid.  She denied any postprandial epigastric pain or 
vomiting.  She gave a history of hematemesis and melena 
approximately one year before the examination and stated that 
she had no history of weight loss in the previous year.  She 
had a history of anemia for which she was treated with 
ferrous sulfate.  Examination revealed that the veteran was 
well nourished with no signs of dehydration or malnutrition.  
There were no history of weight gain or loss and no known 
signs of anemia.  However, complete blood count studies 
revealed evidence of anemia and the examiner opined that her 
anemia was more likely secondary to her gastric ulcer.  

Analysis

The veteran's claim for a higher evaluation for her gastric 
ulcers is an original claim that was placed on appellate 
status by a notice of disagreement expressing disagreement 
with an initial rating award.  In regard to this claim, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), is 
not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's gastric 
ulcer.  The Board has found nothing in the historical record 
which would lead it to conclude that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's gastric ulcer is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7304.  
Under Code 7304, a 20 percent is in order when the disability 
is moderate, with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating 
requires moderately severe disability that is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent rating is warranted for severe 
symptomatology, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114.  

Although the regulations do not require that all cases show 
all findings specified by the Rating Schedule, the findings 
must be sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function is expected in all cases.  
38 C.F.R. § 4.21.

After reviewing the above evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent, under Code 7304.  Although the most recent 
examination did indicate that the veteran was anemic as a 
result of her gastric ulcer and an earlier evaluation showed 
a nine pound weight loss in one year, there was no other 
symptomatology reported that would indicate that her overall 
gastric ulcer disability was more than moderate in severity.  
In this respect, the Board notes that there was no other 
evidence of weight loss, and no symptomatology associated 
with her anemia or any other evidence of health impairment.  
The veteran has predominantly been evaluated as asymptomatic 
since 1997.  Moreover, after two months of treatment, a 
February 1999 EGD showed that the veteran's gastric ulcer was 
greatly reduced and she was found to have mild 
symptomatology.  There is no evidence of record that the 
veteran has recurrent incapacitating episodes associated with 
her gastric ulcer four or more times a year. As the objective 
medical evidence fails to show that the veteran's gastric 
ulcer is more than moderate in degree of severity, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 20 percent for the her gastric ulcer.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.3, 4.7, 4.21, Code 7304.



ORDER

An increased evaluation for gastric ulcers is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

